Citation Nr: 0201258	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  01-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1969.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in January 2001, from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Pittsburgh, Pennsylvania (hereinafter RO).


FINDINGS OF FACT

1.  The veteran underwent an elective vasectomy prior to 
being diagnosed with prostate cancer.

2.  Due to a prostatectomy, the veteran is unable to achieve 
an erection.

3.  Service connection is in effect for impotence due to 
residuals of prostate cancer, and a noncompensable evaluation 
is assigned.

4.  The penis is a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have been met.  38 U.S.C.A. §§ 
1114, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.350 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records reveal that the veteran underwent a 
prostate biopsy in April 1998, which revealed adenocarcinoma.  
He underwent a radical prostatectomy at that time, and the 
pathology report revealed no evidence of residual tumor.  

A VA examination conducted in June 2000, reported a history 
of a vasectomy.  Thereafter, a VA genitourinary examination 
conducted in July 2000, indicated that prior to the 
prostatectomy, the veteran had sexual relations on the 
average of twice a month.  Subsequent to the prostatectomy, 
the veteran reported having no sexual relations.  The 
examiner stated that the prostatectomy caused impotence as it 
began concurrent with the surgery, without obvious endocrine, 
neurologic, infectious, vascular, or psychological 
abnormalities.  It was noted that the veteran had a 
prescription for Viagra, but had not tried any other forms of 
treatment for impotence.  On examination, the external 
genitalia were normal.  The impression was status post 
carcinoma of the prostate, without pathological report, and 
secondary sexual dysfunction or impotence.  

The veteran testified at a personal hearing before the RO in 
July 2001.  He stated that he was married in 1973, and after 
having children, he had a vasectomy in approximately 1985.  
The veteran testified that since his prostatectomy in 1998, 
he had been unable to have sexual relations with his wife.  
He indicated that he had tried medication but nothing had 
restored his ability to function sexually.  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Following the RO's determination of the veteran's claim, VA 
issued regulations implementing the VCAA.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to special monthly 
compensation for loss of use of a creative organ.  The 
veteran has submitted pertinent evidence in support of his 
claim.  The RO has informed the veteran by its letters, the 
statement of the case, and supplemental statements of the 
case of the evidence needed to substantiate his claim and 
advised him of the evidence it has obtained.  In addition, it 
has provided the veteran with an appropriate VA examination.  
The veteran has indicated the existence of no additional 
evidence pertinent to his claim.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

In the instant case, the veteran, who had an elective 
vasectomy in approximately 1985, underwent a radical 
prostatectomy in April 1998, after developing prostate 
cancer.  At the VA examination conducted in conjunction with 
the veteran's claim, the veteran reported that subsequent to 
the prostatectomy, he was unable to have sexual relations.  
The examiner found the cause of the veteran's impotence was 
his prostate cancer.  

By a rating decision dated in January 2001, service 
connection was granted for residuals of prostate cancer, to 
include status post prostatectomy, urinary incontinence, and 
impotence.  A noncompensable evaluation was assigned under 
the provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7528-
7518 (2001).  Special monthly compensation for loss of a 
creative organ was denied by the RO, on the basis of the 
post-service elective vasectomy.  

The veteran's representative asserts that the post-service 
elective vasectomy does not preclude an award of special 
monthly compensation for loss of use of a creative organ 
where the medical evidence otherwise establishes the loss of 
use of a creative organ on the basis of service-connected 
disability.  The representative based this argument on VA 
General Counsel opinion, VAOPGCPREC 5-89; 54 Fed. Reg. 38033 
(1989).  This precedent General Counsel opinion addressed the 
subject where a nonservice-connected loss of use of a 
creative organ (elective sterilization) predated a service-
connected anatomical loss of a creative organ (a 
hysterectomy).  The General Counsel opinion held that as 
special monthly compensation is awarded for either anatomical 
loss or loss of use of a creative organ, the fact that a 
veteran had undergone elective, nonservice-connected 
sterilization does not bar entitlement to special monthly 
compensation for subsequent service-connected anatomical loss 
of a creative organ.  Importantly, this opinion indicates 
that "the purpose" of special monthly compensation for loss 
or loss of use of a creative organ "is to account for 
psychological factors as well as the loss of physical 
integrity."  See S. Rep. No. 1681, 82d Cong., 2d Sess. 2 
(1952); H.R. Rep. No. 6, 89th Cong., 1st Sess. 4 (1965).  
Indeed, the Senate reported that "[a] disability of this 
nature results in a permanent fixation which cannot be 
removed. . . ."  S. Rep. No. 1681, 82d Cong., 2d Sess. 130-
131 (1952).

The RO reasoned that as the veteran elected a vasectomy, the 
loss of use of his creative organs, his testicles, is 
nonservice-connected, and therefore, special monthly 
compensation is not warranted.  It is not disputed that the 
veteran was voluntarily sterilized prior to developing 
prostate cancer and the resultant impotence.  Nevertheless, 
38 U.S.C.A. § 1114(k) authorizes special monthly compensation 
for the anatomical loss or loss of use of one or more 
creative organs.  VA General Counsel precedent opinion, 
VAOPGCPREC 93-90; 56 Fed. Reg. 1220 (1991) held that a 
veteran that has a service-connected anatomical loss of a 
creative organ is entitled to special monthly compensation, 
regardless of whether the veteran suffered prior nonservice-
connected loss of use of a creative organ.  

Although not directly on point, the above General Counsel 
opinions provide support for the veteran's assertion that his 
previous vasectomy does not preclude special monthly 
compensation for his subsequent service-connected impotence.  
The fundamental question is whether, after a vasectomy that 
rendered the appellant sterile, his penis is still a creative 
organ.  VA General Counsel precedent opinion, VAOPGCPREC 2-
00; 65 Fed. Reg. 33422 (2000), found that neither 38 U.S.C.A. 
§ 1114(k), or any other provision in title 38, United States 
Code, defined the term "creative organ."  The General 
Counsel held that by using the term "creative organs," 
Congress meant procreative, or reproductive organs.  Id.  
This interpretation is reflected by 38 C.F.R. § 3.350(a)(1) 
implementing the term "creative organ" in 38 U.S.C.A. 
§ 1114(k), which provides that, "[l]oss of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles) or other creative organ" 
and describes how "[l]oss of use of one testicle will be 
established."  38 C.F.R. § 3.350(a)(1)(i).  The regulatory 
terms, therefore, indicate that creative organs are 
testicles, ovaries, and other creative organs.  The General 
Counsel opinion stated that 

[i]f general words follow specific words 
in a series of terms, the general words 
are construed to embrace only things 
similar in nature to the things specified 
by the preceding words. . . .  
Application of this canon of construction 
to [38 C.F.R. § ] 3.350(a)(1)(i) 
indicates that the phrase "other 
creative organ" refers to other 
procreative or reproductive organs 
because the preceding specific words, 
"testicles" and "ovaries," are limited 
to such organs.

VAOPGCPREC 2-00; 65 Fed. Reg. 33422 (2000) (citation 
omitted).

The penis is defined, in part, as "the male organ of 
copulation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1252 (27th 
ed. 1988).  The various organs in a male that are concerned 
with reproduction include the testis, epididymis, ductus 
deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and penis.  Id. at 1189 (definition of 
"organa genitalia masculina interna").  

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2001), which rates deformity of the penis, with 
loss of erectile power.  A footnote to Diagnostic Code 7522 
indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350.  Accordingly, the Board finds that the penis is a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) and, as such, the veteran's 
impotence is consistent with loss of use of a creative organ.  

While the veteran's impotence due to his prostate cancer is 
not anatomical loss of a creative organ, the resultant loss 
of use of a creative organ certainly results in additional 
psychological factors that were not associated with the 
previous nonservice-connected vasectomy.  See VAOPGCPREC 5-
89.  Accordingly, although the veteran underwent an elective 
vasectomy resulting in the loss of procreative power, he has 
also experienced the loss of use of another creative organ 
due to his service-connected prostate cancer.  The Board 
cannot conclude that the loss of use of that remaining organ 
was without psychological impact.  Consequently, an award of 
special monthly compensation in this case is consistent with 
the terms of the statute and its underlying rationale as 
interpreted by VA General Counsel.


ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

